NUMBER 13-14-00271-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


VICTOR CAMPOS,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                        ORDER ABATING APPEAL
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record in trial court cause number 13-CR-2591-E yielded no grounds of error upon which
 an appeal can be predicated.1 Counsel's brief and motion meet the requirements of

 Anders v. California, by presenting a professional evaluation of the record demonstrating

 why counsel concluded there are no arguable grounds for relief. See 386 U.S. 738 (1967).

            Upon receiving an Anders brief, we must conduct a full examination of all the

 proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). In this evaluation, we consider the record and the arguments raised in

 the Anders brief. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir.1998); In re

 Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008) (orig. proceeding). A court of

 appeals has two options when an Anders brief is filed. After reviewing the entire record,

 it may: (1) determine that the appeal is wholly frivolous and issue an opinion explaining

 that it finds no reversible error; or (2) determine that there are arguable grounds for appeal

 and remand the case to the trial court for appointment of new appellate counsel. Bledsoe

 v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). If the court finds arguable

 grounds for appeal, it may not review those grounds until after new counsel has briefed

 those issues on appeal. Id.




        1  Upon open pleas of guilty, the trial court found appellant Victor Campos guilty of burglary of a
habitation with the intent to commit a felony (robbery) in trial court cause number 13-CR-2691-E and three
counts of possession of a controlled substance in cause numbers 13-CR-2692-E (felony cocaine), and 13-
CR-2693-E (state-jail cocaine), 13-CR-3446-E (state-jail marijuana), the offenses ranging from state-jail to
first-degree felonies. On appeal, appellant’s counsel filed an Anders brief as to all convictions. On July 16,
2015, we affirmed the controlled-substance convictions. See Campos v. State, No. 13-14-00269-CR, 2015
WL ____, at __ (Tex. App.—Corpus Christi July 16, 2015, no pet. h.) (mem. op., not designated for
publication); Campos v. State, No. 13-14-00270-CR, 2015 WL ____, at __ (Tex. App.—Corpus Christi July
16, 2015, no pet. h.) (mem. op., not designated for publication); Campos v. State, No. 13-14-00272-CR, 2015
WL ____, at __ (Tex. App.—Corpus Christi July 16, 2015, no pet. h.) (mem. op., not designated for
publication). This abatement order only addresses the appeal from Campos’s conviction for burglary of a
habitation with the intent to commit a felony.
                                                      2
       After our independent review, we conclude that there are “arguable” appellate

issues in this case. See Anders, 386 U.S. at 744; Bledsoe, 178 S.W.3d at 826–27.

For instance, counsel has briefed an issue pertaining to the use of a firearm. We stress

that we have not determined that this argument has merit or that it is the only issue that could be

raised on appeal.

       We conclude that appellate counsel has met his professional obligations under

Anders and GRANT his motion to withdraw in this appeal that this Court carried with the

case on February 3, 2015. We ABATE the appeal and REMAND the case to the trial court

for appointment of a new appellate attorney. See Schulman, 252 S.W.3d at 409.

       The trial court shall make the appointment and ensure that a supplemental record

of the proceedings is filed in this Court no later than twenty days from the date of this

order. The appeal will be reinstated upon receipt of the supplemental record. Appellant’s

brief on the merits will be due thirty days after the supplemental record is filed.

       IT IS SO ORDERED.

                                                                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of July, 2015.




                                                3